Citation Nr: 0823577	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-03 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for pes 
planus and tibial torsion of the right foot.

2.  Entitlement to a rating of 10 percent for pes planus and 
tibial torsion of the left foot.

3.  Entitlement to service connection for a bilateral eye 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion.

4.  Entitlement to service connection for a right shoulder 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion.

5.  Entitlement to service connection for a left shoulder 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion.

6.  Entitlement to service connection for hypertension, as 
secondary to service-connected bilateral pes planus and 
tibial torsion.

7.  Entitlement to service connection for a neck disability, 
as secondary to service-connected bilateral pes planus and 
tibial torsion.

8.  Entitlement to service connection for a right hip 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion.

9.  Entitlement to service connection for a left hip 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion.

10.  Entitlement to service connection for a low back 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from May 1975 to September 
1975.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision in which 
the RO denied ratings in excess of 10 percent for right and 
left pes planus with tibial torsion.  The RO also denied 
service connection for episcleritis, claimed as bilateral 
vision disorder, hypertension, bilateral shoulder and hip 
conditions, and neck and low back conditions.  The veteran 
filed a notice of disagreement (NOD) in September 2003, and 
the RO issued a statement of the case (SOC) in February 2004.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later in February 2004.

In April 2004, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

In September 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is also of record.

In January 2005, the Board remanded the claims on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, D.C., for additional development.  After 
completing the requested action, the AMC continued the 
denials of the claims (as reflected in an August 2007 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's right and left pes planus and tibial 
torsion are each  manifested by overall moderate symptoms, to 
include midfoot misalignment correctable by non-painful 
manipulation, moderate pronation, and some swelling not 
necessarily on use; there are no objective indications of 
severe symptoms in either lower extremity, to include marked 
deformity, accentuated pain on manipulation and use, 
indications of swelling on use, or characteristic 
callosities.

3.  The only medical opinion on the question of a medical 
relationship between the veteran's eye disability, bilateral 
shoulder and hip disabilities, hypertension, and neck 
disability, and his service-connected bilateral pes planus 
and tibial torsion, weighs against the claims for service 
connection for these disabilities.

4.  The weight of the medical opinion evidence on the 
question whether the veteran's current low back disability is 
related, on an aggravation basis, to his service-connected 
bilateral pes planus and tibial torsion, is in relative 
equipoise.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for pes 
planus and tibial torsion of the right foot are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, DC 5276 (2007).

2.  The criteria for a rating in excess of 10 percent for pes 
planus and tibial torsion of the left foot are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, DC 5276 (2007).

3.  The criteria for service connection for a bilateral eye 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2007).

4.  The criteria for service connection for a left shoulder 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2007).

5.  The criteria for service connection for a right shoulder 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2007).

6.  The criteria for service connection for a left shoulder 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2007).

7.  The criteria for service connection for hypertension, as 
secondary to service-connected bilateral pes planus and 
tibial torsion, are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2007).

8.  The criteria for service connection for a neck 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2007).

9.  The criteria for service connection for a right hip 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2007).

10.  The criteria for service connection for a left hip 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2007).

11.  Resolving all reasonable doubt in veteran's favor, the 
criteria for service connection for a low back disability, as 
secondary to service-connected bilateral pes planus and 
tibial torsion, are met on an aggravation basis.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

Pertinent to the claims for increase, the Board also is aware 
of the recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008)..In Vazquez-Flores, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  22 Vet. App.  at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2003 pre-rating  letter as to the 
eye disability claim, a March 2003 pre-rating letter as to 
the increased ratings claims, a May 2003 pre-rating letter as 
to the other service connection claims, and a March 2005 
post-rating letter as to each of the claims on appeal, 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The March 2005 letter also included a specific request that 
the veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The February 2004 SOC set forth the 
criteria for higher ratings for the veteran's disabilities of 
the lower extremities (which suffices for  
Dingess/Hartman).After issuance of each notice described 
above,  and opportunity for the veteran to respond, the 
August 2007 SSOC reflects readjudication of the claims.  
Hence, while some notice was provided to the veteran after 
the August 2003 initial adjudication of the claims, the 
veteran is not shown to be prejudiced by the timing of the 
later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The Board notes that, in the August 2007 SSOC, the AMC 
generally informed the veteran how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  The August 2007 SSOC 
letter also indicated that VA would assign a disability 
rating determined by applying relevant diagnostic codes and 
considering the impact of the disability and its symptoms on 
employment, and the letter also provided examples of the 
types of medical and lay evidence that the veteran could 
submit (or ask VA to obtain) that could affect how VA 
assigned a disability rating.  In addition, in the August 
2007 SSOC, the AMC provided notice to the veteran as to how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  Although 
this notice was provided contemporaneous with, rather than 
prior to, the last  adjudication of the claims,  the Board 
finds that that neither the timing nor form of the 
aforementioned notice is not shown to prejudice the veteran.  
As to the claims herein denied, no disability rating or 
effective date is being, or is to be, assigned, and as to the 
claim for service connection for a low back disability, the 
RO will assign a disability rating and effective date.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

To the extent that the above communications did not comply 
with the requirements of Vazquez-Flores with regard to the 
increased ratings claims, the written statements of the 
veteran and his representative, as well as the transcripts of 
the April 2004 RO hearing and September 2004 videoconference 
hearing, demonstrate that the veteran was aware of what was 
necessary to substantiate his increased ratings claims.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment (VAOPT) 
records and reports of VA examinations.  Also of record and 
considered in connection with the appeal are the transcript 
of the veteran's RO and videoconference hearings as well as 
various written statements submitted by the veteran and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).   See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Increased Ratings Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran's pes planus and tibial torsion of the right and 
left foot are each rated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5276 (2007).  Under DC 5276, a rating of 10 percent 
is assigned for moderate unilateral or bilateral symptoms of 
pes planus to include weight bearing line over or medial to 
the great toe, inward bowing of the Achilles tendon, and pain 
on manipulation and use of the feet.  A 20 percent 
(unilateral) or 30 percent (bilateral) rating is granted for 
severe symptoms of pes planus to include objective evidence 
of marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  A 30 percent (unilateral) or 
50 percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.

The Board notes that the terms "moderate," "severe," and 
"pronounced" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2007).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of a rating in excess of 10 percent for the veteran's pes 
planus and tibial torsion of either foot have not been met at 
any time since the December 2002 date the claim for increase 
was filed.

Neither the VAOPT notes relating to the veteran's lower 
extremities nor the January 2007 VA examination report 
reflect that the pes planus and tibial torsion of either foot 
is severe rather than moderate.  During the January 2007 VA 
examination, the veteran complained of pain in the arches, 
bone spurs in the heels, and noted a history of swelling, 
heat, redness, stiffness, fatigability, weakness, and lack of 
endurance.  However, on examination, there was no evidence of 
painful motion, swelling, tenderness, instability, weakness, 
skin or vascular abnormality.  Moreover, achilles, forefoot, 
and midfoot alignment were normal bilaterally.  There was 
midfoot misalignment bilaterally, which was correctable by 
non-painful manipulation.  In addition, there was moderate 
pronation bilaterally.  There was no pain on manipulation and 
no evidence of malunion or nonunion of the tarsal or 
metatarsal bones. 

In addition, March 2003 X-rays of the feet showed only flat 
feet and plantar calcaneal spurs bilaterally, and X-rays of 
both ankles were normal.  A March 2005 VAOPT note indicates 
that there was swelling, but did not indicate that this 
swelling occurred on use, and a July 2006 VAOPT note 
indicates that the arches were painful on ambulation.  A May 
2007 VAOPT indicates that there was mild edema, and no 
ulcerations, macerations, or excoriations on the on the feet 
or ankles, and there was hydrated skin on the plantar foot.

Thus, while there were subjective complaints and findings of 
midfoot misalignment correctable by non-painful manipulation, 
moderate pronation and some swelling not necessarily on use, 
there was no objective evidence of marked deformity, pain on 
manipulation and use accentuated, or indication of swelling 
on use or characteristic callosities, warranting a higher, 30 
percent rating.  Moreover, although the veteran complaint of 
functional limitation during flare-ups, there was no 
objective evidence of additional functional loss due to pain, 
weakness, excess fatigability, or incoordination on 
examination.  Thus, a higher rating is not warranted under 
the DeLuca factors.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's right and left 
pes planus and tibial torsion, but finds that no higher 
rating is assignable, as there was no evidence of clawfoot or 
malunion or nonunion of the tarsal or metatarsal bones 
warranting higher ratings under DCs 5278 and 5283.

Additionally, the Board finds that there is no showing that, 
at any point since the December 2002 claim for increase, the 
veteran's right and left pes planus and tibial torsion 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as 
cited/discussed in the August 2007 SSOC).  Although the VAOPT 
notes and the January 2007 VA examination report indicate 
that the veteran is unemployed, the veteran's right and left 
pes planus and tibial torsion have not objectively been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating at each stage), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the claims for rating higher than 
10 percent for right and left pes planus and tibial torsion 
must each be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




B.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2007).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation not 
only permits service connection for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, 
the veteran claims that multiple current disabilities are 
related to his service-connected bilateral pes planus and 
tibial torsion.

The VAOPT notes and the multiple January 2007 VA examination 
reports reflect diagnoses of various bilateral eye 
disabilities, degenerative joint disease (DJD) of the 
shoulders, hips, degenerative disc disease (DDD) of the 
cervical spine, and hypertension.  However, the only opinion 
as to the etiology of these disabilities-and that 
specifically addresses whether there is a relationship 
between these disabilities and the veteran's service-
connected bilateral pes planus and tibial torsion-is , 
contained in the January 2007 VA examination reports, which 
were preceded by review of the claims file and examination of 
the veteran.

As for the veteran's bilateral eye disabilities, the January 
2007 VA examiner diagnosed dcompensated vertical phoria, 
associated with diplopia, a history of questionable central 
serous retinopathy of each eye, and mild cataracts of each 
eye accounting for mild decrease in vision.  As regards each 
of these eye-related diagnoses, the January 2007 VA examiner 
concluded that there was no relationship to any of the 
veteran's service-connected disabilities.  As to each of the 
other diagnosed disabilities, the January 2007 VA examiner 
wrote that they are "not caused by or a result of his 
service-connected left and right feet pes planus and tibial 
torsion."  The rationale given for these conclusions was 
that there is no known causative link or mechanism between 
pes planus and the "entirely independent conditions" of DJD 
of the shoulders and hips, DDD of the cervical spine, or 
hypertension.  In support of these conclusions and rationale, 
the January 2007 VA examiner noted that she had discussed the 
issue of possible sequelae of pes planus with a VA staff 
podiatrist.  

As  the January 2007 VA examiner reviewed the claims file and 
examined the veteran, and explained the rationale for her 
conclusion in light of the medical evidence and consultation 
with a specialist regarding the service-connected disability, 
the Board finds that the conclusions that none of the above 
disabilities are related to the veteran's service-connected 
bilateral pes planus and tibial torsion are entitled to 
substantial weight.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (the failure of the physician to provide 
a basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches).  Significantly, neither the veteran nor 
his representative has identified or even alluded to the 
existence of any contrary medical opinion-one that would, in 
fact, support a relationship between the veteran's bilateral 
shoulder and hip disabilities, neck disability, or 
hypertension, and his service-connected bilateral pes planus 
and tibial torsion.

The Board has also considered the veteran's oral and written 
assertions-to include those advanced by his representative, 
on his behalf-that the above-referenced disabilities are 
related to the veteran's  service-connected bilateral pes 
planus and tibial torsion, including his assertion during the 
videoconference hearing that medication for this service-
connected disability caused vision problems.  However, as 
indicated above, each claim turns on the medical matter of 
whether there exists a medical nexus between each diagnosed 
disability and his service-connected bilateral pes planus and 
tibial torsion-a matter  within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-138 (1994).  As laypersons without the appropriate 
medical training and expertise, neither the veteran nor his 
representative is competent to render a probative opinion on 
a medical matter-to include the etiology of a disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have no 
probative value.

As regards the  claim for service connection for a low back 
disability, the VAOPT notes and the January 2007 VA 
examination report reflects diagnoses of DJD and DDD of the 
lumbar spine.  The January 2007 VA examiner concluded that 
this disability was not related to the service-connected 
bilateral pes planus with tibial torsion because there is no 
known causative link between these independent conditions.  
Again, the January 2007 VA examiner noted her discussion with 
a VA staff podiatrist about possible sequelae of pes planus.  
However, in an April 2005 letter, a VA physician who had 
treated the veteran since September 2003 concluded that "it 
is at least as likely as not" that the veteran's service-
connected pes planus "led to a worsening of and progressive 
degenerative arthritis of the lumbar spine."  In support of 
this conclusion, the VA physician cited the veteran's 
subjective reports of pain and decreased function, as well as 
the progressive findings of lumbar disc disease demonstrated 
by comparison of April 2003 and March 2005 X-rays.

Thus, the January 2007 VA examiner and the VA physician who 
treated the veteran each reviewed the claims file, examined 
the veteran, and explained the reasons for their conclusions 
in light of the medical evidence.  As the weight of these 
opinions is approximately evenly balanced, with reasonable 
doubt resolved in favor of the veteran, service connection 
for a low back disability, as secondary to bilateral pes 
planus and tibial torsion, must be granted, on an aggravation 
basis.  See 38 C.F.R. § 3.102 (2007).  [Parenthetically, the 
Board also notes that, effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 with regard to the requirements for 
establishing secondary service connection on an aggravation 
basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, 
consideration of the amendment is unnecessary in this case.  
While the amendment appears to add additional requirements 
for establishing secondary service connection on an 
aggravation basis, the instant claim was filed prior to the 
effective date of the amendment, and the veteran has 
established service connection for a low back disability on 
an aggravation basis under the version of 38 C.F.R. § 3.310 
in effect at the time he filed his claim].

For all the foregoing reasons, the Board finds that, while  
the veteran is entitled to service connection for a low back 
disability, as secondary to service-connected bilateral pes 
planus and tibial torsion, on an aggravation basis, the 
claims for service connection for a bilateral eye disability, 
right and left shoulder disabilities, hypertension, a neck 
disability, and right and left hip disabilities, each as 
secondary to service-connected left and right foot pes planus 
and tibial torsion, must be denied.  In reaching these 
conclusions, the Board has applied the benefit-of-the-doubt 
doctrine with regard to the claim for service connection for 
a low back disability, but finds that the preponderance of 
the evidence is against each of the remaining claims.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A rating in excess of 10 percent for pes planus and tibial 
torsion of the right foot is denied.

A rating of 10 percent for pes planus and tibial torsion of 
the left foot is denied.

Service connection for a bilateral eye disability, as 
secondary to service-connected bilateral pes planus and 
tibial torsion, is denied.

Service connection for a right shoulder disability, as 
secondary to service-connected bilateral pes planus and 
tibial torsion, is denied.

Service connection for a left shoulder disability, as 
secondary to service-connected bilateral pes planus and 
tibial torsion, is denied.

Service connection for hypertension, as secondary to service-
connected bilateral pes planus and tibial torsion, is denied.

Service connection for a neck disability, as secondary to 
service-connected bilateral pes planus and tibial torsion, is 
denied.

Service connection for a right hip disability, as secondary 
to service-connected bilateral pes planus and tibial torsion, 
is denied.

Service connection for a left hip disability, as secondary to 
service-connected bilateral pes planus and tibial torsion, is 
denied.

Service connection for a low back disability, as secondary to 
service-connected bilateral pes planus and tibial torsion, is 
granted, on an aggravation basis.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


